Probe Carrier Arrangement


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 05/24/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and the 35 USC § 112 (b) rejection is withdrawn.
	Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Allowable Subject Matter
Claims 1 - 7, 13 - 17, 19, 20, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, although Weyl and Kunkel disclose a sensor receptacle arrangement including a sample gas line wall, receiving socket with a through opening for receiving a hollow connector ring and probe housing, where the receiving socket has an axial end further away from the sample gas line wall and an axial end closer to the sample gas line wall, a face bushing with internal and external threads located in the receiving socket and not projecting over the axial end further away from the sample gas line; Weyl and Kunkel do not disclose applicant’s probe carrier insert not extending over the axial end further away from the probe carrier body and having a flange supported in the direction of an opening longitudinal axis. Furthermore, no other prior art can be found to motivate or teach applicant’s arrangement including the probe carrier insert does not project axially beyond the insert receiving opening at the second axial end of the probe socket; the probe carrier insert comprises an insert flange projecting radially outwards in relation to the probe-receiving opening longitudinal axis; and the insert flange is supported in the direction of the probe-receiving opening longitudinal axis at the probe socket, or the insert flange is supported in the direction of the probe-receiving opening longitudinal axis at the probe carrier body, or the insert flange is supported in the direction of the probe-receiving opening longitudinal axis at the probe socket and at the probe carrier body, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 15, although Wilde discloses an exhaust pipe for a motor vehicle with a sampling gas line and a sensor receptacle arrangement including a sample gas line wall, receiving socket with a through opening for receiving a hollow connector ring and probe housing, where the receiving socket has an axial end further away from the sample gas line wall and an axial end closer to the sample gas line wall, Wilde fails to disclose a connector ring with a flange that abuts the receiving socket at the axial end closer to the sample gas line wall. Furthermore, no other prior art can be found to motivate or teach applicant’s exhaust system including a probe socket having a first axial end located closest to the exhaust gas-carrying housing and a second axial end located at a distance from the exhaust gas-carrying housing and a probe carrier insert comprises an insert flange supported at the first axial end of the probe socket, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 25, although Weyl and Kunkel disclose a sensor receptacle arrangement including a sample gas line wall, receiving socket with a through opening for receiving a hollow connector ring and probe housing, where the receiving socket has an axial end further away from the sample gas line wall and an axial end closer to the sample gas line wall, a face bushing with internal and external threads located in the receiving socket and not projecting over the axial end further away from the sample gas line; Weyl and Kunkel do not disclose applicant’s arrangement with an insert received in the probe socket as a press fit. Furthermore, no other prior art can be found to motivate or teach applicant’s probe carrier arrangement including the probe carrier insert is received in the insert-receiving opening of the probe socket with a press fit, in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856